TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-05-00479-CV



R & R Resources Corporation, Appellant

v.

Echelon Oil and Gas, L.L.C.; Tex-El Oil and Gas, Inc. and
BairTex Energy, Inc., Appellees




FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT
NO. 2005V-107, HONORABLE DAN R. BECK, JUDGE PRESIDING 




O R D E R


                        Appellees Echelon Oil and Gas, L.L.C., Tex-El Oil and Gas, Inc. and BairTex Energy,
Inc. have filed an emergency motion seeking enforcement of a temporary injunction order that
prevents appellant R & R Resources Corporation from opposing the designation of Leexus Oil &
Gas, L.L.P. as the new operator of the Ullrich and Goebel Brothers leases, pending resolution of the
interlocutory appeal.  We grant the motion to enforce the temporary injunction, order R & R
Resources Corporation to comply with each provision of the temporary injunction, and dismiss the
motion to extend time to respond to or supplement response to the motion to enforce because it is
now moot.
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   October 7, 2005